               Case 1:20-cv-03085-LGS Document 12 Filed 06/08/20 Page 1 of 1




                                          Solomos & Storms
                                              33-08 Broadway
                                             Astoria, NY 11106
By June 26, 2020, Plaintiff shall move for default judgment pursuant to this Court's Individual Rules.

The initial pretrial conference, scheduled for June 11, 2020, is ADJOURNED to July 23, 2020, at
10:40 a.m.

So Ordered.

Dated: June 8, 2020
       New York, New York



     .
               Re:   Request to Adjourn Initial Conference and Move For Defaualt
                        Tolliver v. 467 Lenox Liquor Corp. et al.
                        Case No. 20-3085

     Dear Judge Schofield:

           As directed by the Court, the Plaintiff respectfully requests to adjourn the initial
     conference and move for default. Defendant Visheg Enterprises was served on May 8, 2020.
     See ECF 8. Defendant 467 Lenox Liquor Corp. d/b/a Lenox Liquor was served on May 8, 2020.
     See ECF 10. Both Defendants failed to respond and are in default. The undersigned has not
     communicated with either Defendant.
            Pursuant to the Court’s June 5th Order, the Plaintiff respectfully requests that the Initial
     Conference currently scheduled for June 11, 2020, be adjourned to July 11, 2020. In the interim,
     the undersigned will draft an Order to Show Cause for default judgment against both defendants,
     and proposes to present said application on July 8, 2020. As further directed by the Court, the
     Plaintiff will serve a copy of the Court’s June 5, 2020 Order on the Defendants, and file the
     Affidavits of Service on or before June 19, 2020.
           Thank you for Your Honor’s consideration of and attention to this matter.
                                                         Respectfully submitted,
                                                         /s/ Derrick Storms            .




                                                         Derrick Storms
                                                         Attorneys for Plaintiff




                                                Page 1 of 1
